18-11094-scc   Doc 199-1   Filed 05/21/19 Entered 05/21/19 11:52:43   Exhibit 1
                                    Pg 1 of 15




                           Exhibit 1
       18-11094-scc              Doc 199-1    Filed 05/21/19 Entered 05/21/19 11:52:43            Exhibit 1
                                                       Pg 2 of 15
                                                                                                                  i:1:lìl!:.,Ì ¡, :
          \\\DO's




                                  PROM. 8349, 8325, 8327,85',12,8613, 8612, 8627 y 8674.

                                                                     coNcuRSo      M   ERCANTIL 345/2017   -a "



PODER JUDKL¡\L DE LA FEDERÄCþN    En quince de mayo de dos mil diecinueve, la secretar¡a certifica:

                                          Primero. El plazo de tres días a que se refiere el artículo 1335
                                  del Código de Comercio, de aplicación supletoria a la Ley de Concursos
                                  Mercantiles, para interponer el recurso de revocación contra el proveído
                                  de dos de mayo de dos mil diecinueve, transcurrió para Operadora
                                  Oro Negro, Sociedad de Responsabilidad Limitada de Capital
                                  Variable, Perforadora Oro Negro, Sociedad de Responsabilidad
                                  Limitada de Capital Variable, e lntegradora de Servicios Petroleros
                                  Oro Negro, Sociedad Anónima Promotora de lnversiön de Ca¡rital
                                  Variable, del siete al nueve de mayo del año en curso.

                                          Segundo. El plazo de tres días concedido en proveído de
                                  veintidós de marzo del año que transcurre, a Deutsche Bank México,
                                  Sociedad Anónima, lnstitución de Banca Múltipler, Divisió¡t
                                  Fiduciaria, como fiduciaria del fideicomiso F/1695 y a Nordic Trustee
                                  As, antes Nordic Trustee ASA, para que se manifestaran en relación al
                                  recurso de revocación interpuesto por las comerciantes, en contra del
                                  auto de ocho de marzo de dos mil diecinueve, transcurrió del veintisiete
                                  al veintinueve de mar¿o del año en curso.

                                          Tercero. Al escrito con folio 8612 se acompañó la tabla titulada
                                  "Desglose de pagos préstamo, Montos en dólares americanos".

                                           Guarto. Al escrito 8674 se acompañó el acuse del escrito
                                  dirigido al conciliador Fernando Pérez Correa Camarena, recibido el
                                  quince de mayo de dos mil diecinueve.

                                          Quinto. El término de veinticuatro horas, concedido en proveído
                                  de diez de mayo de dos mil diecinueve, a Perforadora Oro Negro,
                                  Sociedad de Responsabilidad Limitada de Capital Va¡.iable, para que
                                  informara si obtuvo una nueva fuente de financiamiento para el pago de
                                  gastos laborales, diésel, fiscales y administrativos, a partir del dieciocho
                                  de mayo de dos mil diecinueve, así como para que informara cómo ha
                                  utilizado el financiarhiento por el monto de $1'216,070.00 {Un rnilión
                                  doscientos dieciséis mil setenta dólares 001100. moneda de los
                                  Estados Unidos de América), y el estado de conservación de las
                                  plataformas, concluyó a las diez horas con quince minutos del catorce
                                  de mayo de dos mil diecinueve.

                                         Sexto. El término de veinticuatro horas, concedido en proveído
                                  de diez de mayo de dos mil diecinueve, al conciliador, para que informara
                                  cómo utilizó la comerciante el financiamiento por. el monto de
                                  $1'216,070.00 (Un millón doscientos dieciséis m¡Í setelnta :dólares
                                  00/100. moneda de los Estados Unidos Oe Rméiica)., y, el estado de
                                  conservación de las plataformas, concluyó a las díecfisiele, horas con
                                  cincuenta y cinco minutos del catorce de mayo dejdos mil diecinueve.
                                  Conste.                                                 :;
                                                                                               La Secretaria.



                                                                                        Sara Cortés Méndez.


                                  En la misma fecha, la secretaria da cuenta ar Juez, con cinco escritos
                                  signados por Elías Mendoza Murguía, uno como apoderado de
                                  Perforadora oro Negro, sociedad de Responsabilidad l_irnitada de
                                  capital variable, e lntegradora de servicios petroleros oro Negro,
                                  sociedad Anónima Promotora de lnversión de capital variãnle                       (¡
                                  (registro 8325) y cuatro únicamente como apoderado de la primera moral
                                                                                                                    c^--
                                                                       1.
                                                                                                                    v'-


                                                                                                                    .tr'-¡=-
                                                                                                                    o---
                                                                                                                    (+-
                                                                                                                    G-
18-11094-scc      Doc 199-1     Filed 05/21/19 Entered 05/21/19 11:52:43       Exhibit 1
                                         Pg 3 of 15


citada (folios 8327, 8612,8613 y 86TÐ; escrito signado por Å.ntonic
FIsres Navarro, apoderado de Cperadora ûro lrfegno. Sociedarj cÌe
iiesparrsai:itidad L;mitada de capitai: variable (registro g3ag); L{n
escrito signado por Manu'ei R¡¡iz de tìlávez Gutiérrez de velascr,
como apoderado de cro Negrcr Drilling. pte. Ltd., oro Negro Lal-¡rus,
Pte. Ltrl", orc Negro trortius" Pte" LTD". oro Negro Ðecus, Fte. Ltci.
oro Negro irlrpetus, Pte- Ltrt.. y oro irlegro primus, pte. l-tcl. (registro
8512), un oficio proveniente del CIctavo Tribunal colegiado en Materia
ûivil del Primer circuito (registro 8627), con las certificaciones que
anteceden y con las constancias de autos. Gonste.




       Ciudad de México, quince de mayo de dos mil diecinueve.


         Agréguese a los autos los escritos signados por Elias Mendoza
Murguía, uno como apoderado de Penforadora oro Negro, socledac¡
rie Responsabilidact Lirnitada de Capital \/ariabL¡, e Integradora de
Íìervicios Petroleros cro Negro, sociedacl Anónima promotora rje
inversión de capital variabie (registro B32s) y cuatro únicamente como
apoderado de la primera moral citada (folios 9327,8612,8613 y g67Ð:
l\ntonio Flores Navari..;, apoderado de Operadora Oro Negrc
iiociedad ce f{esponsabiliciaci Limitada de capital variable (registro
8349); y Manuel Rr-¡iz cle Chávez Gutiérrez de Velasco, como
apoderado de ûro Negro ûnill;ng. Pte. Ltd , Oro ir,legro Laurus. pte.
¡.-td., O¡'o Negro Fortius. Pte.;*TD., Cro Negro Ðecus, pte. Ltd^ ,Oro
l*'legro lrr"rpetus. Pte. Ltd.. y cro Negro primus, Fte. Ltd. (registro
8512), así como el oficio proveniente del octavo Tribunal colegiado en
Materia civil cel Frin'rel círcirito (registro 8627), en atención a su
contenido se acuerda.

        Con los escritos con registros 8325 y 834g, en atención a su
contenido y a la primera certificación de cuenta, respectivamente, se
tiene a Perforadora oro fr,!egro. sociedad de Responsabilidaci
Li"nitada de capital variabíe, e lntegrador;a de servicios petroieros
ero Negro. sociedad Anr:ninia Promotora de rnversión <re capitai
variable, y a operadora rJro Negro, sociedad de Responsabilidad
Llr¡ritada de capital varíabie. rnterponiendo en tiempo y forma legales
recurso de revocación en contra del proveído de dos de mayo de dos
mil diecinueve.

        En razon de lo anterior, con fundamento en lo dispuesto por los
artículos 268 de la Ley de concursos Mercantil, y 1334 y 1335 del
cödigo de comercio, de aplicación supletoria al ordenamiento citado en
primer término, se admiten los recursos de revocación en contra del
proveído de dos de mayo de dos mil diecinueve.

         En tal virtud, con los agravios expresados pclr las recurrentes, se
ordena dar vista a Fernando Perez correa canrarena, conciliador
designado por el lnstituto Fecleral de Especialis;tas de C;oncurso*c
Mercantiles, y a Oro Negro Prinnus, pte. Ltd , por conducto de su
apoderado Manuel Ruiz de chávez Gutiérrez de velasco, para que
clentno del plazo de tres días, contado a partir del día siguiente al en que
suda efectos la notificación del presente proveído, manifiesten lo que a
su derecho convenga, para los efectos legales a que haya lugar.
         Por otro lado, en atención a la segunda certificación de cuenta,
se advierte ha transcurrido el plazo de tres días para que Deutschr:
Bank Méxici¡. sociedad Anónirna. Institución ele Banca Múltiplei,
Divislón Ficlui;iaria como fiduciaria del fideicomiso Fl16g5 y Nordir:
j-rustee As, antes l..iondic -li"ustee ASA,, se manifestaran en relación al
recurso de revocación interpuesto por las comerciantes, en contra del
auto de ocho de marzo de dos mil diecinueve; por tanto, con fundamento
        18-11094-scc                 Doc 199-1    Filed 05/21/19 Entered 05/21/19 11:52:43              Exhibit 1
                                                           Pg 4 of 15                                                   ic,rìf,i¡   i   ,'ì
           \\\DO's




                                      en el artículo 1078 del Código de Comercio, de aplicación supletoria a la
                                      ley concursal, se tiene por perdido el derecho que pudieron ejercer.
                                                En las relatadas condiciones, con fundamento en lo dispuesto
                                      por el artículo 1335 del Código de Comercio, de aplicación supletoria a la
PODER JUDICLqI DE   tA   fEDERACÓN    Ley de Concursos Mercantiles, PASEN LOS AUTOS A LA VISTA DEL
                                      JUEZ, A EFECTO DE QUE DICTE LA RESOLUCIÓN QUE EN
                                      DERECHO CORRESPONDA.

                                              En diverso aspecto, en atención a la sexta certificación de cuenta,
                                      se advierte que transcurrió el término de veinticuatro horas, concedido
                                      en proveído de diez de mayo de dos mil diecinueve, al conciliador, para
                                      que informara cómo utilizó la comerciante el financiamiento por el monto
                                      de $1'216,070.00 (Un millón doscientos dieciséis mil setenta dólares
                                      00/100, moneda de los Estados Unidos de América), y el estado de
                                      conservación de las plataformas, sin que lo hubiere realizado.
                                              En consecuencia, se le requiere al conciliador Fernando Perez
                                      Gorrea Camarena, para que en cumplimiento al proveído de diez de
                                      mayo de dos mil diecinueve, en el término de veinticuatro horas,
                                      contadas a partir de que le sea entregada personalmente la presente
                                      notificación, informe al suscrito en relación a las plataformas, lo siguiente:
                                          1. Monto, fecha y concepto de los gastos que se han efectuado
                                              con la cantidad de $1'216 A70.00 (Un ilillon doscrentos clier:rséis
                                              mii setenta dólares 00/100, moneda de curso legal de ios Estados
                                              Unidos de América);

                                          2       Actos que han realizado para el mantenimiento                     y
                                              conservación de las plataformas marinas;

                                          3       Gastos futuros que se pretenden erogar por concepto de
                                              mantenimiento y conservación de las plataformas marinas con la
                                              cantidad de $1'216.07A.A0 (Un millón doscientos dieciseis mi
                                              setenta dólares 00/100, nroneda de curso legal de los Estados
                                              Unidos cle América):

                                          4       En atención a las condiciones actuales de las plataformas, el
                                              plazo en el cual se podría reactivar la operación;

                                          5       Recursos necesarios que se tendrían que inyectar para poner
                                              a trabajar o reactivar las operaciones;

                                          6       Condición y estado actual de cada una de las plataformas, a
                                              saber: Primus, Decus, Laurus, Fortii-rs e lmpetLrs, mencionando si
                                              hay que dar algún mantenimiento correctivo o de mejora, así como
                                              el costo que éstos impliquen para que estén en condiciones
                                              óptimas para iniciar operación;

                                          7      Si existe necesidad de contratar seguros para iniciar la
                                              operación de las plataformas y los costos que implican sus
                                              contrataciones; y,

                                          8       Si existe necesidad de                contratar, mantenimientos,
                                              certificaciones y    trámites para tener en clase los equipos de
                                              perforación de las Plataformas.

                                                Se le apercibe que de no hacerlo, con fundamento en el artículo
                                      269, fracción l, de la Ley de Concursos Mercantiles, en relación con los
                                      transitorios segundo y tercero del Decreto publicado en el Diario Oficial
                                      de la Federación el veintisiete de enero de dos mil dieciséis, por el que
                                      se declaran reformadas y adicionadas diversas disposiciones de la
                                      constitución Política de los Estados unidos Mexicanos, en materia de
                                      desindexación del salario mínimo, se le impondrá una multa
                                      equivalente a ciento veinte unidades de Medida y Actualización, en
                                      su valor diario, para el año dos mil diecinueve, que podrá duplicarse
                                      en caso de reincidencia, por desacato a un mandato judicial.                        u
                                                                                                                          6r-
                                                                            3                                             (t-
                                                                                                                          F--

                                                                                                                          Þ--
                                                                                                                          u.-
                                                                                                                          (¡:
                                                                                                                          (J----
                                                                                                                          e-
18-11094-scc            Doc 199-1   Filed 05/21/19 Entered 05/21/19 11:52:43             Exhibit 1
                                             Pg 5 of 15


          En otro tópico, con el escrito con folio 9327, la comerciante
Ferforacjora ûro I'Jegro, sociedad de Responsabilidad Limitacla cje
capitai t'ariable solicita se ordene a la Gomisión lrlacional Bancaria y
de valores, dentro del plazo de veinticuatro horas libere las cuentaê
de la fiduciaria y la comerciante, relacionadas con el fideicomiso ¡i169:
hasta por la cantidad de $13-;79,983,,g1 {Trece n¡illones setecientos
s;etenta v ni¡ev'e rnii r:cvecientos ochenta y tres dólares gxi'Îct
,nonerja de' cursa iegai rÍe [i:s Estados ìjnidos de AméricaÌ, y se
ordene a Deu'rscire Bani.l fuléxico. sociedad Anónüma, instituciir: r:¡
Banca Múltiple. División Fiduciaria, como fiduciaria, a BBVri
Bancorner. 'sociecad .Anór¡rrna. lnstitución de Elanca Múltiple, y a
{jcotiaBa¡ik !irveriat. $ociedad Anónlma, lnsl.itt¡ción rle Banca
irllúltiple, liberen y ordenen se tenga acceso a los recursos indicados.

         Al respecto, dígase que no ha lugar a acordar de conformidad, y
que deberá estarse a lo acordado en proveído de cinco de marzo de dos
mil diecinueve, confirmado mediante interlocutoria emitida el ocho de
abril siguiente.

        En diverso aspecto, en atención al requerimiento rearizado en
proveído de diez de mayo de dos mil diecinuerr'e, mediante escrito
8613, presentado a las veintitrés horas con treinta minutos el aatorce del
mes y año en curso, en la oficina de correspondencia cornún de los
Juzgados de Distrito en Materia civil en la ciudad de México, recibido en
este juzgado al día siguiente: esto es. de manera extemporánea al
termino otorgado, tal como se observa de la quirrta certificación que
antecede, bajo protesta de decir verdad. la comerciante perforadora ûrc
llegr'c, socr*cad üe Res¡:c,insabilidaci Limritada rce capita[ \lariahi,";
informa que:

           1   . Ha obtenido recursos por la              cantidad de $45C Lri¡.0 -'
                    ciric.re:tta n'r'l c,olares û0/iliû nicnecia ce curso leoaì cie cs
,.(;uai.r'c,c:ientc,s
::;iE:cls, Ljlri¿ -r.c i1e ¡, r're l:ca i;

      2. Que esa cantidad es a cargo del crédfrto contra la masa
previamente aprobado por el conciliador, lo cual ya había hecho del
conocimiento de dicho especialista; y,

           3. Que con dicha cantidad tendria liquidez suficiente para realizar
el pago de gastos operativos,               laborales.   de diésel, fiscales y
administrativos, hasta el catorce de junio de dos mil diecinueve.

       Añade que actualmente negocia un financiamiento adicional para
continuar con liquidez, y qL¡e informará al suscrito la fecha a partir de la
cual dejará de tener fluidez suficiente para mantener y conservar
debidamente las plataformas nrarinas en su posesión.

             En alcance al escrito anterior, por escrito 86z4 recibido en este
órgano jurisdiccional, en la fecha que se actúa a las catorce horas con
treinta y tres minutos, la comerciante expone que:
             a. La cantidad de 3450 C0rl.C0 i:uatrcc:ientos ciircuerla ^,-,,
:roiair-,s il," t)) ilic:tecã ale c-íSc iegai :û ìos Estados ,_ n,dcs :,3
j\'iéi,ca), se obtuvo como una ampliación al monto del financiamiento
qUe i(:vi:< alc-, Lriexicc Sccr=,lac Ai-róiri^iâ O: Capiterl \.lariairie S¡Cìeciai
i:ir-ar,cie;-a ce ;bjeii i\lút,tip¡e i:ir.idaci
                                                nc Reguiada y Sagecres: _i," :;
   r-riSri. otorgaron y que el conciliador aprobó el veintitrés de abrit del añó
en curso, ampliación que se sometió a la aprobación del conciliador.

        Para acreditar lo anterior, acompaña acuse del escrito dirigido al
conciliador F+-'r¡:anclc¡ Pérez correa carnarena, recibido el quince de
mayo de dos mil diecinueve.

     b. Explica el monto es menor al que había estado gastando
en meses anteriores; pero suficiente, en virtud de que implementó los
siguientes ahorros:
        18-11094-scc             Doc 199-1     Filed 05/21/19 Entered 05/21/19 11:52:43           Exhibit 1
                                                        Pg 6 of 15
                                                                                                                 ¡û{rìlf;ì j   ::




                                             i. Determinó el suministro de diésel a las plataformas se
                                        efectuara mensualmente en lugar de semanal, pues en mayo,
                                        solicitó el suministro por todo el mes, por lo que sólo pagó un
PODERJUDICIAL ÐE LA FEDERAC¡ON          servicio de transporte, en lugar de cuatro;
                                             ii. Las oficinas de Ciudad del Carmen, Campeche, y la Ciudad
                                        de México, ya no generaran rentas, ya que las primeras han sido
                                        entregadas, y el costo de las segundas ha sido absorbido por un
                                        tercero; y,
                                            iii. Empleados clave han acordado posponer el cobro de sus
                                        sueldos.

                                         Además, en cumplimiento al auto de diez de mayo de dos mil
                                  diecinueve, relativo a informar los conceptos en que ocupó el monto de
                                  $1'216,070.00 (Un millón doscientos dieciséis mil setenta dólare:s
                                  00/100, moneda de los Estados Unidos de Arnerica), así como
                                  diversos temas relacionados con el estado de conservación de las
                                  plataformas, con el escrito 8612 informa lo siguiente:

                                           1. Para acreditar en qué ocupó el monto del crédito. exhibe la
                                  tabla titulada "Desglose de pagos préstamo. Montos en                dólares
                                  americanos", en la que se aprecia que del veintiséis de abril al trece de
                                  mayo del año en curso, realizo pagos clasificados como laborales, de
                                  diésel, impuestos y gastos de oficina-administrativos, por el total de
                                  $1'216,543.79 (Un millón doscientos dieciséis mil quinientos
                                  cuarenta y tres dólares 79/100, moneda de los Estados tJnidos de
                                  América), como se ve monto mayor al crédito otorgado;

                                          2. Que los actos que ha realizado de mantenimiento y
                                  conservación   de las    plataformas marinas, son conocidos por las
                                  propietarias de las plataformas, en virtud de que del cinco al veintitrés de
                                  febrero de dos mil diecinueve, se inspeccionaron los equipos, cuyo
                                  resultado informó al suscrito mediante promoción 7712, y que si bien los
                                  inspectores contratados por         los   acreedores hicieron algunas
                                  observaciones y no conformidades, concluyeron que las plataformas
                                  se encuentran en buen estado.

                                         No obstante lo anterior, refiere que la tripulación enciende los
                                  equipos con frecuencia para verificar su funcionalidad y para conservar
                                  los componentes, entre otras cosas, engrasan cables y válvulas.

                                             3. En relación a los gastos futuros que pretende erogar por
                                  concepto de mantenimiento y conservación de las plataformas marinas
                                  con el monto del crédito aprobado el veintitrés de abril de dos mil
                                  diecinueve, indica que dichos recursos han sido consumidos en su
                                  totalidad;

                                               4. En lo   referente   a las condiciones actuales de las
                                  plataformas reitera que existe una inspección de las plataformas'conocida
                                  por los propietarios;

                                             5. Expone está imposibilitada para informar el plazo y'costo
                                  para reactivar operaciones, ya que ello depende de ta revisión a laq
                                  plataformas que realicen los proveedores, lo cual no se ha realizado, toda
                                  vez que no se le ha notificado la reactivación de operaciònes y carece de
                                  recursos para ello;                                              .




                                              6. Finalmente, refiere que para que las plataformas prir¡us e
                                  lmpetlrs, tenga el certificado de clase, es necesario realizar los pagos
                                  correspondientes a la Oficina Americana de Navegación (American
                                  Bureau Of Shipping),

                                          En lo referente a la petición de que el anexo que acompañó al
                                  escrito 8612, se ordene su resguardo como confidencial, en tanto que su          u
                                  contenido se relaciona con la operación financiera de Ia comerciante, y
                                                                                                                   c¡--
                                                                       5                                           ¡..-
                                                                                                                   :
                                                                                                                   (¡--
                                                                                                                   .tr--
                                                                                                                   o:
                                                                                                                   Cr.---
                                                                                                                   q_
18-11094-scc      Doc 199-1     Filed 05/21/19 Entered 05/21/19 11:52:43       Exhibit 1
                                         Pg 7 of 15


por fo ianto parte integrante se su contabilidad, no ha lugar a proveer de
conformidad, en tanto que su contenido se relaciona ion el pago de
gastos laborales, diésel, fiscales y administrativos, pertinentes para
salvaguardar el estado físico de las plataformas, lo cual en el
procedimiento concursal no sólo es de interés de la comerciante

      Lo anterior es así, debido a que conforme al artículo 1 de la Ley
de concursos Mercantiles, entre otras cosas ¡prevé una protección a los
acreedores frente al detrimento del patrirnonio de la empresa en
concurso.

        De ahí que, el juez y, lcs demás sujetos del proceso, regulados
por la ley concursal deberán regir sus actuaciones, en todo momento,
bajo los principios de trascendencia economía procesal, celeridad,
publicidad y buena fe.

        Principios que deben ser entendidos como una dinectriz que
permita tener un procedimientc trasparente y sobre todo ajustado al
objetivo que persigue el procedimiento concursal, que es principalmente
conservar las empresas y evitar que el incumplirniento generalizado
de las obligaciones de pago ponga en riesgo lla viabitidad de las
mismas y de las demás con las que mantenga una relación de
negocios.

        Bajo esa premisa, es indudable que el doc;umento en cuestión
debe ser público en el procedimiento concursal y <re ninguna forma se
podrá restringir el acceso a los interesados, princi¡lalmente acreedores
de Ia comerciante, cuyo derecho se vislumbra erì la posibilidad que
tienen de cuestionar en qué se destinan los recursos que forman parte de
la masa concursal, con la cual, en su momento deberán ser cubiertos los
créditos a su favor

           una vez acotado lo expuesto por la comerciante en los escritos
8613, 8674y 8612; en concordancia con el proveídc¡ de diez de mayo de
dos mil diecinueve, el suscrito determina que la comerciante no aportó
elementos fehacientes que revelen que a partin del clieciocho de mayo y
hasta el catorce de junio, de dos mil diecinueve, contará con recursos
disponibles y suficiente para realizar el pago de gastos laborales, diésel,
fiscales y administrativos, en conservación de las plataformas marinas
autoelevables que se conocen como Fortius. l-aurus, primus. Decus e
ir-ll i¡etus.


       Por tal motivo, con fundamento en el artículo 1 de la Ley de
concursos Mercantiles, que no solo protege a la comerciante, sino a los
demás entes con los que mantiene una relación de negocios, se
determina las plataformas deben ser restituidas a sus propietarios, a fin
de que se encarguen de su mantenimiento y conservación.

        Lo anterior, porque de continuar la comerciante con la posesión de
las plataformas sin liquidez inmediata y necesaria, representa un riesgo
del principal activo de clrc lNegro Lauru$, pte. Ltd.. oro Negro Fortir¡1"
Pte         ûro Negri: Decrrs, Pte. l*tc|. ûro l{egro lmpetus. pte. l-td.. y
tr"o 'TD..
      Negro Frímus, Fte Ltd como propietarias de las plataformas;
además, que el inadecuado o nulo mantenimiento puede generar daños
ambientales, como enunciativamente puede ser clerrame de diésel o
petróleo, incendios o incluso el hundimiento de los ec¡uipos.

        No obsta que en proveído de cinco de octubre de dos mil
diecisiete al admitirse la solicitud de declaración de concurso mercantil -y
reiteradamente en diversas actuaciones judiciales-, se determinó que la
viabilidad de la empresa de la comerciante, se bas¿¡ en la protección de
su operación ordinaria, que esencialmente se apoy¿ì en los contratos de
fletamento, por viñud de los cuales obtuvo la posesión de las cinco
plataformas marinas autoelevables, y que posteriormente dio en
arrendamiento a Pen'lex Fenforación y Servicios.
          18-11094-scc            Doc 199-1    Filed 05/21/19 Entered 05/21/19 11:52:43             Exhibit 1
                                                        Pg 8 of 15                                                  ¡il lli!   ...   lr.i
              DO.s




                                           Por lo cual, desde el auto admisorio se determinó necesario que
                                  Perforadora Oro Negro, Sociedad de Responsabilidad Limitada de
                                  Capital Variable mantuviera la posesión de las plataformas marinas,
PODER   JUDKIAL DE LA FEDERACÓN   para lo cual se decretaron las medidas precautorias siguientes:

                                                "Vll. La orden dirigida a Nordic Trusfee ASA.- para el
                                         efecto de que se aósfenga de declarar cualquier acto de eiecucion
                                         respecto de /os bienes y derechos de Perforadora Oro Negra,
                                         Sociedad de Responsabilidad Limitada de Capital Variable,
                                         que no se encuentren cedidos formalmente, y se relacionen con
                                         Ios contratos de fideicomiso irrevocable de administración y
                                         fuente de pago número F/1695 y de fletamento a casco
                                         desnudo de las plataformas marinas autoelevables gue se
                                         conocen como FORTIUS, L,AURUS, pRlMUS. ÐECUS                           e
                                         IMPETUS, así como sus respectivos convenios modificatorios.

                                                VIII. La orden dirigida a Nordic lrusfee Á*çÁ., para el
                                         efecto de que se absfenga de afectar, modificar o terminar, la
                                         relación contractual que tiene la comerciante respecfo de /os
                                         Contratos de Fletamento a Casco Desnudo y sus derivados,
                                         celebrados con Oro Negro Primus, Pte. Ltd., CIro Negro Laurus,
                                         Pte. Ltd.. Oro Negro Fortíus, Pte. Ltd., Oro Negra f)ecus, Pt'e.
                                         Ltd., y, Oro Negro Impetus, Pte. Ltd., propietarias c/e /as
                                         plataformas marinas autoelevables que se conocen como
                                          FARTIUS, LAURUS, PRIMUS, DECUS e IMPETUS, asi como del
                                         fideicomiso irrevocable de administracion y fuente de pago
                                         número F/1695, celebrado con Perforadora Ora Negrc.
                                         Sociedad de Respo nsabilidad Limitada de Capital Varíable,
                                         como fideicomitente y fideicomisaria en tercer lugar, Oro Negro
                                         Primus, Pte. Ltd., Oro Negro Laurus, Pte. Ltd., Oro Negro
                                          Fortius, Pte. Ltd., Aro Negro Decus, Pte. Ltd., y Ora Negro
                                          Impetus, Pte. Ltd., en su carácter de fideicomlsarios en segundo
                                         lugar Nordic Trustee ASA., como agente de garantía en
                                         representación de los tenedores de bonos del acuerdo de emìsion
                                         y en su carácter de fideicomisario en primer lugar y en primer
                                          orden de prelación, y Deutsche Bank Méxica, Sociedaci
                                          Anonima, lnstitucion de Banca Múltiple, División Fiduciaria.
                                          en su carácter de Fiduciario."

                                           Y, en el diverso proveído de once de octubre de dos mil diecisiete,
                                   se ampliaron las medidas y se concedió la providencia precautoria
                                   siguiente:

                                                  "ll. La orden dirigida a Nordic Trustee ÁS4", para que se
                                          abstengan de ejecutar la terminacion de la relacion contractual
                                          que tiene la comerciante respecfo de /os Contratos _de
                                          Fletamento a Casco Desnudo y sus derivados,. celebrado.s con
                                          Oro Negro Primus, Pte. Ltd., Oro Negro Laurus. P.te. Ltcl.. Or:a
                                          Negro Fortius, Pte. Ltd., Oro Negra Ðecus, Pte" Ltd., y, Ora
                                          Negro lmpetus, Pte. Ltd., propietarias de /as platafor.mas marinas
                                          autoelevables que se conocen como FORTIUS, LÁ{./RUS,
                                          PRIMIJS, DECUS e IMPETIJS, esfo es, se continúe con /as
                                          operaciones de la comerciante en cuanto a esos contratos de la
                                          forma como se ha venido desempeñando para /os efectos
                                          mencionados, a efecto de salvaguardar la operatividad y
                                          funcion amiento de la comerciante."

                                         Aunado a que, en la ejecutoria emitida en sesión de trece de
                                   marzo de dos mil diecinueve en el recurso de revisión 21i701g-1, por el
                                   octavo Tribunal Golegiado en Materia civil del primer circuito
                                   resolvió que el juez concursal podía obsequiar las medidas cautelares
                                   para paralizar ciertos efectos del contrato de emisión de bonos,
                                   celebrado el veinticuatro de enero de dos mil catorce entre Norcic:                  (^
                                   Trustee Asa y oro Negro Drilling pet. Ltcl., como lo es, que la primera no

                                                                           7                                           ô-
                                                                                                                       rÈt-




                                                                                                                       .c---¡¡
                                                                                                                       u--
                                                                                                                       o--:
                                                                                                                       o---
                                                                                                                       e-
18-11094-scc         Doc 199-1     Filed 05/21/19 Entered 05/21/19 11:52:43           Exhibit 1
                                            Pg 9 of 15


 ejecutara las garantías del contrato y no tomara el control que implicar-á
 quedarse con la posesión de las plataformas marinas autolevables
 identificadas como f,i'ìi¡urs LaLi"us. For:i,.ls ]ec,:s e impeius.

        En efecto, no es contradictorio que en ra admisión se determinará
que en protección     a la operación ordinaria de la comerciante. se
ponderara procurar que ésta mantuviera la posesión de las cinco
plataformas marinas autoelevables y para ello se decretaran diversas
medidas, pues dicha posesión por si misma le gerreró la obligación a Ia
comerciante, relativas a que las mantuviera y'conservara en buen estado,
pues la finalidad era que estuvieran listas para operar en caso de que se
reactiva su actividad ordinaria; sin embargo, a la fecha en que se actúa.
no se tienen elementos que evidencien al suscrito que la comerciante
cuenta con liquidez inmediata para su conservación, lo cual implica un
riesgo inminente para las plataformas y su tripulación.

        Lo que se afirma, pues con ninguno de los escritos que se provén,
la comerciante acredita que cuenta con recursos de disponibilidad
inmediata y suficiente para continuar con el paç¡o de los gastos de
conservación de las plataformas a partir del dieciocho de mayo y hasta
el catorce de junio, de dos nnil diecinueve, como lc afirma.

         Ya que con el escrito BGl3, bajo protesta de decir verdad la
comerciante afirma que obtuvo recurscs por la cantidad de s45t iûi.;:,1
 l.r3:r'CjrliÈ'l',¿: -',i:Cuerla ,-li -1il¿¡eS OC,i;C n.Oneca de CUISC re5â, íi3,tS
[;ia;ios r*]ni¡,:s ¡s di,¡1ç¡i¿¿,, que re permitirán tener liquidez ãuficiente
para mantener y conservar debidamente las pJataformas en su posesión,
a partir del dieciocho de mayo y hasta el catorce rde junio, de dos mil
diecinueve, y que de ello ya tiene conocimiento el conciliador.
         'Y que
                 el escrito 8674 añade tos recursos obtenidos son una
                en
ampliaciÓn al crédito aprobado por el conciliador el veintitrés de abril de
dos mil diecinueve, su contenido y anexo revetan que el mismo se
encuentra en proceso de aprobación ante el conciliador. lo cual, en
términos del artículo 75 de la Ley de concursos Nlercantiles, no es de
manera inmediata, sino que deberá ser prer,'ia opinión de los
interventores.

        conclusión a la que se llega, pues en el escrito expresamente
señala   la aprobación de la ampliación del crédito fue sometida al
conciliador, lo que se corrobora con el anexo consistente en el acuse del
escrito dirigido al conciliador Fernando Férez ûonrea camarena, para
que en proceda en términos de artículo citado en e[ párrafo anterior de ia
Ley de tloncursos Mercantiles.

       Escrito entregado al auxiliar el quince de mayo de dos mil
diecinueve, de ahí que en terminos der artículo 76 de la Ley de
concursos Mercantiles, el conciliador debe enviar la propuesta de la
operación a los interventores nombrados, quienes a su vez cuentan con
cinco días para emitin su opinión, a fin de que el conciliador determine la
aprobación o no, a partir de cual, se deduce que en caso de ser
aprobado difícilmente el suscritc tendrá conocimiento de ello antes del
diecisiete del mes y año en ,cursos, y además, eviclencia que el crédito
que la comerciante informa ha obtenido, hasta en tanto no sea aprobado.
no puede estar a su disposición.

       Razón por la que el suscrito dehe tomar las medidas necesarias
que salvaguarden las plataformas, tripulación y el medio ambiente que se
podría ver afectado a falta de nulo o deficiente mantenimiento por falta de
recursos financieros.

      Y aun y cuando el crédito o la ampliación del crédito fuera
aprobado en los plazos estabÍecidos en los artículos 75y76 de la Ley de
concursos Mercantiles, la comerciante no aporta elementos que
        18-11094-scc                 Doc 199-1    Filed 05/21/19 Entered 05/21/19 11:52:43            Exhibit 1
                                                           Pg 10 of 15
             DOs                                                                                                      FCRIúÅ B 2




                                      objetivamente generen convicción de que es suficiente para mantener y
                                      proteger a las plataforma, en atención a que:

                                             L      En el escrito 8674, sólo se limita a exponer que será
PODER JUDICIAL DE   tA   FEDERACÓN    suficiente ya que ha previsto ahorros sustanciales en los gastos, que no
                                      representan un impacto en la operación          ymantenimiento de las
                                      plataformas.

                                               Ahorros que sólo anuncia de manera muy general, sin explicar
                                      concretamente el grado de ahorro que representa el que en un mes sólo
                                      se realice un viaje y no cuatro para el suministro de diésel; narre a partir
                                      de qué fecha las oficlnas en Ciudad del Carmen, Campeche, dejaron de
                                      generar renta y dejo de ser un gasto, así como quien es el tercero que
                                      absorberá las rentas de las oficinas que la comerciante mantiene en la
                                      Ciudad de México, y en su caso, si dicha propuesta es a título gratuito u
                                      oneroso, y tampoco el porcentaje que sobre los gastos representa que
                                      ciertos empleados acordaran posponer recibir sueldo.

                                             ll.     De constancias de autos es notorio que los recursos con
                                      los que contó la comerciante para realizar el pagos de gastos laborales,
                                      diésel, fiscales y administrativos, desde el mes de octubre de dos mil
                                      dieciocho, al diecisiete de mayo del año en curso, fue muy superior, a los
                                      $450,000.00 (cuatrocientos cincuenta mil dólares 00i100 nroneda de
                                      curso legal de los Estados Unidos de América), que aduce serán
                                      suficientes para solventar los gastos de las plataformas por casi un mes.

                                               Se afirma lo anterior, porque en autos consta que en el mes de
                                      octubre de dos mil dieciocho, la comerciante obtuvo del contrato de
                                      fideicomiso irrevocable de administración y fuente de pago F/1695 la
                                      cantidad total $251'197,387.97 (doscientos cincuenta y un mill,:nes
                                      cientos noventa y siete mil trescientos ochenta y siete p?scs 97/100
                                      moneda nacional), de la cual S90'878 478.0C (novetrta millones
                                      ochocientos setenta y ocho mil cuatrocientos setenta y ocho pesos
                                      00/100 moneda nacional), destinó al pago del impuesto al valor agregado
                                      a su cargo al Servicio de Administración Tributaria, toda vez que si bien
                                      tenía un adeudo por la primera cantidad, el pago total lo realizo mediante
                                      compensación y transferencia.

                                             De ahí que le resultó la cantidad de $160 318.909.97 (CÌento
                                      sesenta millones trescientcs dieciocho mii noveciento-c nueve pesos
                                      971100 moneda nacional), la cual informó ocupó para pagar los gastos de
                                      su operación ordinaria, hasta diciembre de dos mil dieciocho.

                                               Ante la imposibilidad de continuar obteniendo dinero del
                                      fidecomiso, por virtud de congelamiento de las cuentas afines decretado
                                      por una autoridad penal, en proveído de dieciocho de enero de dos mil
                                      diecinueve, se tuvo al conciliador informando que autorizó un crédito a
                                      favor de la comerciante por el monto de $3'197,214.A7.(tres millones
                                      ciento noventa y siete mil doscientos catorce dólareS 071100 moneda
                                      de curso legal de los Estados Unidos de América), y cualquier
                                      cantidad superior, para finalmente por escrito con folio 8154, et conciiiador
                                      informó el crédito ascendió al monto total de $6'518,066.07 (seis
                                      millones quinientos dieciocho mil sesenta y seis dólares             071100
                                      moneda del curso legal de los Estados Unidos de América). el cual se
                                      utilizó para el pago de gastos esenciales operativos, laborales, fiscales y
                                      de conservación de las plataformas, relativos a los meses de enero,
                                      febrero y marzo de dos mil diecinueve.

                                               Finalmente, en abril de dos mil diecinueve, se hizo del
                                      conocimiento del suscrito la aprobación de un financiamiento por la
                                      cantidad de $1'216,070.00 (Un millón doscientos dieciséis mil setenta
                                      dólares 001100, moneda de los Estados Unidos de América), el cual la
                                      concursada expone le da liquidez suficiente para realizar pagos de gastos
                                      laborales, diésel, fiscales y administrativos, hasta el diecisiete de mayo        (¡
                                      de dos mil diecinueve.
                                                                                                                        o
                                                                            9                                          ¡---
                                                                                                                       o.
                                                                                                                       q_-
                                                                                                                       .Þ-=-
                                                                                                                       (r-_
                                                                                                                       o-
                                                                                                                       o_
                                                                                                                       Ë
18-11094-scc        Doc 199-1       Filed 05/21/19 Entered 05/21/19 11:52:43             Exhibit 1
                                             Pg 11 of 15



       lll.       si bien en autos consta que la comerciante y                     ros
acreedores acordaron inspeccionar las plataformas, mediante proveído de
diez de mayo del año en curso, se le requirió indir:ara si había que dar
aigún mantenimiento correctivo o de mejora a las plataformas y los costos
de [a misma; sin embargo, al dar contestación se rimitó a exponer que
dichos actos eran conocidos por las oropietarias como resultado de la
inspección, la cual había informado del suscrito por escrito 7712.

          Dicha contestación solo es evasiva y no se justifica por el hecho
de que la solicitud realizada en auto de diez del mes y año que
transcurre, derivó de la petición de las propietarias de las plataformas,
pues la conservación y mantenimiento de las plataformas marinas no solo
es de interés de quien solicitó la infornración, sino también del suscrito
como rector del procedimiento concursal.

          lV. Además, la cantidad que refiere obtuvo, no puede
considerarse como suficiente, si anteriormente con más recursos le fue
imposible obtener los certificados de clase de las ¡clataformas pijr---: e
 r.,-,í"r¿rii,s, con el crédito que ahora aduce obtuvo, mucho menos podrá
cumplir con dicha carga, lo cual invariablemente pone en riesgo a la
tripulación, las mismas plataformas y en consecuenc;ia el riesgo inminente
de un accidente que afecte el medio amblente.

        ,Atento a lo expuesto con antelación, se ordena a penforado.ra
                                                                     '3l.i
ii*gri:'. sscie:lact cie Responsabilidac Lir-nitada de Gapitai varia!:re.
que haga entrega material de las cinco plataformas marinas
autoelevables denominadas ,]rinr¡.¡s, La¡r¡"r"rs: Fortiirs, Ðecus e inipetç,s
a sus pnopietarios oro Þ,íegrc' Frlrnus, Pie. !*trj., cno Negro La¡.¡rus. i-t,a.
i-'l'l'. (-iri; l,r*prc F¿ii'tii-is. F::r:. Ltci.. crc r\egro Decus, pte" Ltc.,,,,']ir
i'iegro irnpetus. Pte . l-.,ii.. respectivamente.

        Lo anterior deberá hacer o en los siguientes trárminos:

                  Una vez notificado del presente proveido, perforaciora û¡"c
                  nìeqro. Socie,tac! de Flespcinsalrilidad Lirnitacia a,E
                  ,la¡iitai 'dariacle, tiene veinticuatro horas, para permitir la
                  toma de posesiór de cada una cle las plataformas por pañe
                  de las personas físicas que representan en este concurso
                  mercantil a trc NeEro Prirr,us, Fl,e. Ltd", Orc hieEiic
                  ;aLìr"r.Ì$, Fte. ;T3.. Onc Negr,c Fortius, pte. Ltd.. ûi¡":
                  ilegrc Dec:,¡s Pte. ¡,-tcj.. ,, Cro Negrr: impetus, Fte" Ltc.,
                  en términos de los proveídos de veintisiete de julio y
                  catorce de agostc, ambos de dos mil clieciocho.

              a   Dentro del rnismo plazo antes establecido, perforadora
                  ,iro Negro Sociedacl de Res¡ronsabilidad Lirnitaca c¡e
                  Capitail Va¡iable deberá hacer entrega de toda la
                  documentación correspondiente a cada una de las
                  plataformas marinas autoelevables dr:nominadas Frimus.
                  ;âut"r,¡s, Fortius. Decus e lmpetus a sus propietarios tro
                  i,leEro Prinius, F'te. Ltd.. Oro Negrc¡ l_aurus" pte. lrü..
                  J,-{} ftrçlrÐ Fortius. Pte. Ltci., Oro Negro Decus. pte.
                  i--id. I Cro hleç¡ro lmpetus, Pte)" Ltd, por conducto de sus
                  representantes; en este caso, aquellos que están
                  reconocidos en el presente concurso mercantil, mediante
                  proveÍdos de veintisiete de julio y catorce de agosto,
                  ambos de dos mil dieciocho.

              a   r3erfr:rado;"a C'rc lrlegro. Sociedacf rle ResponsabiiidaC
                  i-imítada de ûapital Variable, es completamente
                  responsable de evitar cualquier confrontación entre el
                  personal a bordo y los representantes de los propietarios
         18-11094-scc              Doc 199-1       Filed 05/21/19 Entered 05/21/19 11:52:43          Exhibit 1
                                                            Pg 12 of 15
                                                                                                                   f   Clìhíi   ri   :




                                                    de las plataformas marinas que arriben con el fin        de
                                                    cumplir con la presente determinación.

                                               a    Transcurridas las veinticuatro horas antes precisadas,
PoDER JUDICIAL D¡   m rrorR¡róru                    gradualmente y sin exceder de cuarenta ocho horas (dos
                                                    días naturales), con todas las medidas de seguridad
                                                    necesarias para garantizar la integridad del personal a
                                                    bordo de cada una de las cinco plataformas, deberán
                                                    retirar la tripulación a su cargo, para que los propietarios
                                                    puedan colocar el personal que designen.

                                               a    También, en el mismo término indicado (cuarenta y ocho
                                                    horas) deberán hacer entrega de los inventarios
                                                    correspondientes por cada una de las plataformas marinas
                                                    autoelevables denominadas Primus, Laurus, Fortius,
                                                    Decus e lmpetus.

                                               a    Perforadora Oro Negro, Sociedad de Responsabilida,J
                                                    Limitada de Capital Variable, deberá realizar los avisos
                                                    correspondientes a las autoridades marítimas a efecto de
                                                    que tengan conocimiento de la entrega de las plataformas
                                                    a sus propietarios.

                                          Queda apercibida Perforadora Oro Negro. Sociedad cle
                                    Responsabilidad Limitada de Capital Variable, que de no dar
                                    cumplimiento a lo anterior, en los plazos establecidos para ello, con
                                    fundamento en el artículo 269, fracción ll, de la Ley de Concursos
                                    Mercantiles, se ordenará de inmediato el uso de la fuerza pública para
                                    efecto de materializar lo ordenado y hacer la entrega de las plataformas
                                    marinas precisadas en favor de sus propietarios.

                                           Asimismo, se debe precisar a Perforadora Oro Negro, Sociedad
                                    de Responsabilidad Limitada de Capital Variable, que las órdenes aquí
                                    plasmadas deben ser atendidas sin demora y en perfecta coordinación
                                    con las empresas que son propietarias de las plataformas, a través de los
                                    representantes de las mismas que están plenamente identificados en el
                                    procedimiento concursal que nos ocupa.

                                            Ahora, Oro Negro Primus, Pte. Ltd., Oro Negro Laurus, Pte.
                                    LTD., Oro Negro Fortius, Pte. Ltd.. Oro Negro Decus, Pte. Ltd., yl3rrl
                                    Negro lmpetus, Pte. Ltd., por conducto de quien las represente, deberán
                                    informar a este juzgado federal en el término de veinticuatro horas a
                                    partir de que sea emitido este acuerdo, el avance para tomar posesión de
                                    los bienes consistentes en las cinco plataformas marinas autoelevables
                                    denominadas Primus, Laurus, Fortius, Decus e lmpetus, de las cuales
                                    son propietarios.

                                           Asimismo, deberán informar a este juzgador federal, durante las
                                    cuarenta y ocho horas otorgadas a la comerciante Perforadora Oro
                                    Negro, Sociedad de Responsabilidad Limitada de Capital Variable,
                                    sobre los avances que tenga acerca del retiro de la tripulación por parte
                                    de dicha persona moral, documentos e inventarios correspondientes..

                                            También, deberán hacer del conocimiento de este iuzqador
                                    federal, todo lo relativo a las medidas de seguridad y demás prévisiones
                                    que consideren necesarias para garantizar que dicha ocupación se lleve a
                                    cabo de manera ordenada y pacífica; para lo cual, de igual forma que la
                                    comerciante, los representantes de los propietarios de las plataformas
                                    marinas, deben evitar toda confrontación con la tripulación a bordo que
                                    corresponde a la comerciante Perforadora oro Negro, sociedael cle
                                    Responsabilidad Limitada de Capital Variable.

                                          Vale la pena precisar que los términos otorgados para el
                                    cumplimiento de lo ordenado para la restitución de las plataformas                  (l




                                                                          I1                                           Þ-
                                                                                                                       q-
                                                                                                                       Þ-
                                                                                                                       (¡-¡:
                                                                                                                       G---
                                                                                                                       (¡-
                                                                                                                       ,:
18-11094-scc      Doc 199-1     Filed 05/21/19 Entered 05/21/19 11:52:43        Exhibit 1
                                         Pg 13 of 15


mar¡nas, atiende directamente a la necesiclad imperiosa de recursos
suficientes para atender las necesidades de dichosi equipos y evitar que
se sigan deteriorando; además, de lo impor-tante que resulta evitar un
posible accidente que ocasione un daño medioambiental.

        En efecto, resulta para este juzgador federal un hecho notorio que
la Agencia de seguridad, EnergÍa y Ambientel, infor¡nó en un comunicado
oficial que el accidente acaecido en abril de dos mil quince, en la
plataforma Abkatún -4, ubicada en el Estado de campeche, dejó como
saldo cinco trabajadores muertos y fue provocado por una fuga de gas
por corrosión en las líneas de gas combustible, por ácido sulfhídricc y
presencia de microorganismos.

        Dicha autoridad, en el irrforme deriva del a<;cedente mencionado
definió diversas medidas de inmediata aplicación producto del análisis
realizado sobre el accidente en comento.

       En ese sentido, la agencia en comento no sólo establece un
precedente para la gestión y la regulación de la se,guridad industrial y Ia
protección al medio ambiente, sino que instruye en la implementación de
una cultura de prevención que permita con,¿ertir al sector de
hidrocarburos mexicano en un ambiente más se(Juro; tomando conno
objetivo primordial mitigar     los principales riesgos y reducir          la
probabilidad de accidentes y sus consecuencias para las personas y
el medio ambiente.

        De lo anterior, podemos observar que el tem,a de la prevención de
riesgos en las plataformas petroleras, no es un asunto que pueda ser
postergado por falta de recursos o cuestiones análog¡as, puesto que como
ya ocurrió en el caso en cornento de la platallorma Abkatún
                                                               -A. ubicada
en el Estado de campeche, cualquier falta de cuidado o inversión
insuficiente para su debida conservación puede poner en riesgo las
instalaciones, el medio ambiente e incluso a los trabajadores.

        Finalmente, se solicita al conciliador Fernando Ferez ici-re.,a
ci¡marena, para que en uso de sus atnibuciones como conciliador del
presente procedimiento concursal, se mantenga alerta y en todo momento
facilite a las partes involucradas en las órdenes aquí emitidas
(comerciante y propietarias de plataforrnras), la comurnicación y mediación
que purciera aportar para realizar la entrega de las plataformas de ia
manera más ordenada y diligente posible.

           con el escrito con folio 8s12, como lo solicita {}ro l{egrr
Drillilil¡. Pte. :-tc. íJic ,tegro i-aurus. pte. !.*td., cno Negro Fortiirs.
irte.'J',0., ûro rlegra Decus, Pte. Ltd., ûro hlegro lnnpetus. Fte. Lic.. y
.irc Negro Frrr¡rus, F'ie. l*t:i., por conducto de su apoderado Manuei
l"ui:: de tlhåvez- Gutiérrez de veiasc6,, Sê tiene como autorlzada en
términos del artículo 1069, tercer párrafo, del código de comercio, de
aplicación supletoria a la Ley de corcursos Mercantiles, a Esteranra
$ierra ufibai'ri, quien queda facultada para interponer los recursos que
procedan, ofrecer e intervenir en el desahogo de pruebas. alegar en las
audiencias, pedir se dicte sentencia para evitar la consumación del
términr¡ de caducidad por inactividad procesal y reâlizæ cualquier acto
que resulte ser necesario para la defensa de los derechos de su
autorizante, sin que pueda sustituir o deìeEar dicha f¿rcultad en un tercero.



       'Órgano administrativo desconc;entrado oe ia
secretaría de Medio Ambiente y Recursos Naturales que
regula y supervisa la segurrdad industrial, segurida,J
operativa     y   protección      al   ambiente rl_.specto         de    las
actividades del sector hirC¡6ç"15uros.
      18-11094-scc              Doc 199-1    Filed 05/21/19 Entered 05/21/19 11:52:43          Exhibit 1
                                                      Pg 14 of 15                                              ¡:triltÍ..r ll ::
            DOs




                                          En la inteligencia que la autorizada deberá acreditar encontrarse
                                 Iegalmente facultada para ejercer la profesión de licenciada en Derecho,
                                 debiendo mostrar la cédula profesional o carta de pasante para la práctica
                                 de la abogacía, en las diligencias de prueba en que intervenga, en el
PODERJUDKIAL DE LA FEDERACION    entendido que si no cumple con lo anterior, perderá la facultad a que se
                                 refiere este artículo en perjuicio de la parte que la designa, y solamente
                                 tendrá las que se indican en el sexto párrafo del precepto citado.

                                       Y por autorizada en términos del artículo 1069, penúltimo párrafo.
                                 del Código de Comercio, de aplicación supletoria a la Ley de Concursos
                                 Mercantiles, a CitlaliAnahí Nava Marín.

                                       En diverso aspecto, con el oficio con folio 8627, el Octavo
                                 Tribunal Colegiado en Materia Civil del Primer Circuito comunica el
                                 proveído emitido el catorce de mayo del año en curso, en el recurso de
                                 revisión R.l. 148/2019-lV de su índice, en el que tuvo por recibido y
                                 admitió el recurso interpuesto por Perforadora Oro Negro, Sociedad 'de
                                 Responsabilidad Limitada de Capital Variable, e lntegradora de
                                 Servicios Petroleros Oro Negro, Sociedad Anónima Promotora de
                                 lnversión de Capital Variable, en contra de la interlocutoria emitida en el
                                 cuaderno de suspensión derivado del amparo 27U2A19, del índice del
                                 Juzgado Décimo Primero de Distrito en Materia Civil en la Giudad de
                                 México.

                                          Con fundamento en lo dispuesto por el artículo 1065 del Código
                                 de Comercio, de aplicación supletoria a la Ley de Concursos Mercantiles.
                                 se habilitan días y horas inhábiles, para el efecto de llevar a cabo la
                                 presente notificación.

                                          Notifíquese y por lista a Oro Negro Laurus, Pte. Ltd.. Cro
                                  Negro Fortius, Pte. LTD., Oro Negro Decus, Pte. Ltd.. Oro Negro
                                  lmpetus, Pte. Ltd., y Oro Negro Primus, Pte. Ltd. y personalmente a
                                  Perforadora Oro Negro, Sociedad de Responsabilidad Limitad-a de
                                  Capital Variable y al conciliador.

                                         Así lo proveyó y firma Benito Arnulfo Zurita lnfante, Juez
                                  Segundo de Distrito en Materia Civil en la Ciudad de México, asistido de
                                  la secretaria Sara Cortés Méndez, con quien actúa y da fe.




                                                                                                                c{

                                                                                                                o^-
                                                                     13                                         ¡--
                                                                                                                :
                                                                                                                .c---
                                                                                                                u-
                                                                                                                C¡-
                                                                                                                o-
                                                                                                                o-
18-11094-scc   Doc 199-1   Filed 05/21/19 Entered 05/21/19 11:52:43   Exhibit 1
                                    Pg 15 of 15
